Citation Nr: 0208636	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  99-21 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to October 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the claim.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in June 2001, a 
transcript of which is of record.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The medical evidence reflects that the veteran was first 
diagnosed with a duodenal ulcer many years after his 
separation from active service.

3.  There is no competent medical evidence which causally 
relates the veteran's current duodenal ulcer to his period of 
active service, to include his complaints and treatment for 
stomach problems during service.


CONCLUSION OF LAW

A duodenal ulcer was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001); 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claim by various 
documents, to include the Statement of the Case and the 
various Supplemental Statements of the Case.  In particular, 
the RO indicated that the veteran needed to submit medical 
evidence which causally related his current ulcer to service.  
The RO also specifically addressed the applicability of the 
VCAA to the facts of this case by the June 2001 and April 
2002 Supplemental Statements of the Case.  Further, the only 
pertinent evidence identified by the veteran that is not on 
file are private medical records which he acknowledged at his 
personal hearing were not available.  He testified that these 
clinicians were now deceased, and that his efforts to obtain 
these records were unsuccessful.  VA has no obligation to 
seek evidence which the veteran acknowledges does not exist.  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994).  Moreover, 
for the reasons stated below, the Board concludes that no 
additional development is warranted based on the facts of 
this case, to include a medical examination or opinion.  
Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.


Background.  The veteran contends that he developed stomach 
problems during active service, that he has had recurrent 
problems since service, and that no such problems existed 
prior to service.

The veteran's abdomen and gastrointestinal (GI) system were 
clinically evaluated as normal on his July 1956 induction 
examination.  His service medical records reflect that he was 
in December 1956 he almost passed out in shot line, and 
reported that he had had an upset stomach for 3 days.  
Impression was anxiety.  In May 1957, he was diagnosed with 
strain of both inguinal ligaments.  He was subsequently 
treated for pain in both lateral aspect of the mid-abdomen in 
August 1957 following a truck ride.  No tenderness or 
abnormality of the abdomen was found.  In September 1957, he 
was treated for indigestion.  On his October 1957 separation 
examination, the veteran's abdomen and GI system were 
clinically evaluated as normal.  Moreover, the veteran 
indicated on his concurrent Report of Medical History that he 
had not experienced frequent indigestion; nor stomach, liver, 
or intestinal trouble.

Various post-service medical records are on file which cover 
a period from 1958 to 2001.

The veteran's digestive system was clinically evaluated as 
normal on a February 1958 VA medical examination.

Records from February 1973 note, in part, that the veteran 
had a long-standing stomach or upper GI condition.  These 
records also note that he was on a peptic ulcer diet.  

Medical records subsequent to February 1973 show, among other 
things, diagnoses of peptic ulcer disease and duodenal ulcer 
on various occasions.

Hospitalization records dated in August 1979 note that the 
veteran sought treatment for a "terrible stomach ache."  
Further, the veteran reported that 1972 was the first time he 
was aware that he had any ulcers, and he was treated at that 
time with medication.  He also indicated that he had a 
stomach operation in 1972 because of his ulcers.  It was 
noted that he had a gastrectomy (possible subtotal was done), 
and that he did not have any further problems with his 
stomach until 3 to 4 weeks earlier.  It was also noted that 
he had an appendectomy in 1965.  An upper GI series conducted 
in August 1979 revealed a large central duodenal ulcer.  
However, when re-examined one month later in September 1979, 
it was found to be 95 percent healed, and only pinpoint in 
size; he still had an ulcer, but it was tiny.

At a June 1992 VA general medical examination, the veteran 
reported, in part, that he had had episodes of right upper 
quadrant pain lasting for 2 to 3 weeks at a time since 
serving in Korea.  He reported that he was told he had a 
duodenal ulcer, and described his treatment therefor.  
Following examination, the examiner stated that the veteran 
probably had a persistent low grade active peptic ulcer 
disease in spite of the negative findings.  

At his June 2001 personal hearing, the veteran testified that 
he had had no stomach problems prior to service, that he 
developed stomach problems in 1956 while on active duty, and 
described these problems.  He testified that he sought 
treatment from private doctors beginning sometime in 1960, 
but that these individuals were now deceased, and he did not 
think any of their records were available.  He testified that 
he had attempted to obtain these records, without success.  
In addition, he described his current stomach problems.  
Further, he testified that there was a period during service 
where he urinated blood, and contended that this showed he 
had had a bleeding ulcer.  However, he indicated that he was 
first diagnosed with an ulcer sometime between 1960 and 1965.  

In various statements, and at his June 2001 personal hearing, 
the veteran has emphasized that his service medical records 
showed treatment for stomach problems.  


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed to have been incurred in 
service for certain chronic diseases, including peptic ulcer 
(gastric or duodenal), if manifested to a compensable degree 
within one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45,626-45,627, 45,631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a duodenal ulcer.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, while 
he is competent as a lay person to describe his 
symptomatology, his contentions cannot constitute competent 
medical evidence; he is not qualified to diagnose his 
condition, nor proffer a competent medical opinion regarding 
the etiology of his medical condition.

As an initial matter, the Board notes that the medical 
evidence on file first shows a diagnosis of an ulcer in the 
1970s, which is many years after the veteran's October 1957 
discharge from service.  Thus, he is not entitled to a grant 
of service connection on a presumptive basis.  38 C.F.R. 
§§ 3.307, 3.309.

As mentioned above, the veteran has contended that he first 
developed stomach problems during service, and that these 
problems have continued since service.  The service medical 
records show that the veteran had an upset stomach for three 
days but, after an evaluation, this was attributed to 
anxiety.  He was also seen for abdominal muscle strain but 
this was not attributed to any upper GI condition.  The 
veteran was evaluated for a complaint of indigestion but, 
after treatment, he had no further problem.  The service 
medical records do not show that the veteran was diagnosed 
with an ulcer, nor any chronic stomach disability, while on 
active duty.  In fact, the veteran's abdomen and GI system 
were clinically evaluated as normal at the time of his 
October 1957 separation examination.  Moreover, the veteran 
specifically indicated at the time of this examination that 
he had not experienced frequent indigestion; nor stomach, 
liver, or intestinal trouble.  The Board further notes that 
the veteran's digestive system was found to be normal on the 
February 1958 VA medical examination.  Thus, these records 
indicate that the veteran did not have an ulcer during 
service, or within his first post-service year, and that his 
in-service problems were either attributed to a non-GI 
disorder or, in the case of one isolated complaint of 
indigestion, it was treated and resolved, as evidenced by the 
normal examinations that followed.

As previously noted, the medical evidence on file first shows 
a diagnosis of an ulcer in the 1970s, many years after the 
veteran's discharge from service.  Furthermore, records from 
August 1979 note that the veteran reported, in essence, that 
he was first aware of an ulcer in 1972.  Since these records 
were closer in time to the veteran's military service, and 
made in the context of obtaining medical treatment rather 
than compensation, the Board finds that they are entitled to 
more weight than the veteran's subsequent statements that he 
has had recurrent stomach/ulcer problems since military 
service.

The Board also notes that there is no competent medical 
opinion which causally relates the veteran's current ulcer 
disability to service, to include his isolated complaint of 
indigestion.  As noted above, his only other in-service 
stomach complaints were attributed to anxiety or a muscle 
strain; there is no diagnosis or assessment that suggests 
peptic ulcer disease .  While the veteran has alleged 
recurrent problems since service, the Board finds that 
additional development, to include a medical 
examination/opinion is not warranted based upon the facts of 
this case.  To request an examination and/or medical opinion 
on the contended causal relationship at this late date would 
require a clinician to review the same record as summarized 
above: service medical records that do not show a diagnosis 
of an ulcer nor any other chronic stomach disability, and 
show normal findings on in-service examinations; the normal 
post-service VA medical examination conducted in February 
1958; and the absence of medical findings of the claimed 
disability until many years after service.  Under these 
circumstances, any opinion on whether a disability is linked 
to service, would obviously be speculative.  Simply put, 
there is no relevant complaint, clinical finding, or 
laboratory finding for a clinician to link the claimed 
disability to the veteran's military service.  Thus, the 
Board finds that no further development is warranted.  See 
§ 3 of the VCAA (codified as amended at 38 U.S.C. § 
5103A(d)); see also Hickson, supra; Pond, supra.

In summary, while the service medical records note treatment 
on various occasions for complaints of stomach problems, 
these problems were attributed to non- GI conditions or, in 
the case of the isolated complaint of indigestion, was a 
transient symptom that resolved with treatment, and that 
neither an ulcer nor any chronic stomach disability was found 
on either his separation examination or the February 1958 VA 
medical examination.  Further, the medical evidence on file 
reflects that the veteran was first diagnosed with an ulcer 
many years after service, and that the veteran initially 
reported that he was first aware that he had an ulcer in 
1972.  Moreover, there is no competent medical opinion on 
file which causally relates the veteran's current ulcer to 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim of service connection 
for a duodenal ulcer, and it must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for a duodenal ulcer is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

